Cite as 2014 Ark. 528

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-14-989

LACHANDRA MOORE                                     Opinion Delivered   December 11, 2014
                                APPELLANT
                                                    MOTION FOR RULE ON CLERK
V.

STATE OF ARKANSAS
                                   APPELLEE         MOTION GRANTED.


                                         PER CURIAM

        Lachandra Moore, by and through her attorney, Shaun Hair, has filed a motion for rule

on clerk. On July 16, 2014, the circuit court entered a judgment and commitment order.

Moore timely filed a notice of appeal on August 15, 2014. Moore’s counsel tendered the

transcript on November 19, 2014.                Pursuant to Arkansas Rule of Appellate

Procedure–Criminal 4(b) (2014), Moore’s transcript was due no later than November 14,

2014.

        In McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004), we said that there are only

two possible reasons for an appeal not being timely perfected: either the party or attorney

filing the appeal is at fault, or there is good reason. Id. at 116, 146 S.W.3d at 891. Moore’s

attorney has candidly admitted fault in the failure to timely file the transcript. When it is plain

from the motion, affidavits, and record that relief is proper under either rule based on error

or good reason, the relief will be granted, and if there is attorney error, a copy of the opinion

will be forwarded to the Committee on Professional Conduct. See id.

        We grant Moore’s motion for rule on clerk as she has shown good cause to proceed.
                                    Cite as 2014 Ark. 528

Because the failure to perfect this appeal lies with Moore’s counsel, a copy of this opinion will

be forwarded to the Committee on Professional Conduct.

       Motion granted.

       Shaun Hair, for appellant.

       No response.




                                               2